Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                  Desc: Main
                           Document Page 1 of 53



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO


     IN RE:

     WANDA I. SANTIAGO SALICRUP                      CASE NO. 19-06953-ESL

     DEBTOR                                          CHAPTER 13




   REPLY TO BANCO POPULAR DE PUERTO RICO’S OBJECTION TO CLAIM OF
                   EXEMPTION, DOCKET NUMBER 35

         COMES NOW debtor through the undersigned counsel and very respectfully states and

 prays as follows:

    I.      FACTURAL BACKGROUND:

    1. On November 26, 2019, debtor filed the instant voluntary Chapter 13 petition. See docket

         no. 1.

    2. Debtor is the sole owner of the property located at Urbanización San Gerardo, Calle
       Nevada #130, San Juan PR (hereinafter “the property”). The description in the Registry of
       the Property is as follows: “URBANA: Solar dieciocho (18) del Bloque “F” cinco (F-5)
       del plano de inscripción de la Urbanización San Gerardo, radicada en el Barrio Cupey de
       Rio Piedras del término municipal de San Juan, con un área de trescientos treinta y sitete
       punto cincuenta (337.50) metros cuadrados. En lindes por el Norte, en trece puntos
       cincuenta (13.50) metros con la calle cinco (5); por el SUR, en trece punto cincuenta
       (13.50) metros, con el solar siete (7); por el ESTE, en veinticinco metros con el solar
       diecinueve, y por el OESTE en veinticinco (25.00) metros, con el solar diecisiete (17),
       todos del mismo plan de inscripción de la referida urbanización. Enclava casa de concreto
       dedicada a vivienda.” Property number 5526 at the Registry of Puerto Rico, 4th Section of
       San Juan, P.R.

    3. Debtor acquired interest in the property from previous owner Jaime Luis Perez Nazario

         through Deed of Purchase number 141, executed on July 30, 2013, before notary public

         Francisco Arriví Silva. Hereby attached as Exhibit I is copy of the Deed of Purchase,

         and herein referred to as Purchase Deed.

                                                                                               1
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                   Desc: Main
                           Document Page 2 of 53



    4. Debtor constituted a mortgage over the property through mortgage deed number 142 which

       was executed on July 30, 2013 before notary public Francisco Arriví Silva.

    5. The Purchase Deed and Mortgage Deed were presented to the Registry of the Property,

       however the Mortgage Deed was notified with defects by the Registrar of the Registry of

       the Property of Puerto Rico. The defects were never corrected and the mortgage deed was

       never recorded at the Registry of the Property.

    6. Even though debtor is the real owner of the property, as per the Registrar’s Certification,

       the property is recorded to the name of Jaime Luis Perez Nazario. Hereby attached as

       Exhibit II is copy of the Registrar’s Certification.

    7. On November 25, 2019, debtor claimed her property as homestead through a Homestead

       Declaration. On November 26, 2019, debtor presented the Homestead Deed to the Registry

       of the Property of Puerto Rico. Hereby attached as Exhibit III is copy of the Homestead

       Declaration and presentation receipt at the Registry of the Property.

    8. On or about December 24, 2019, Banco Popular de Puerto Rico (hereinafter “BPPR” and/or

       “creditor”) filed proof of claim no. 2 alleging an unsecured claim in the amount of

       $143,172.94 for a mortgage loan. See proof of claim no. 2.

    9. Debtor included her interest over the property in Schedules A/B and claimed a homestead

       exemption over the property in Schedule C. See docket no. 1.

    10. On February 27, 2020, debtor filed amended Schedules A/B and C to include ELA

       Retirement Funds. See docket no. 30 and 31.

    11. On March 13, 2020, BPPR filed an Objection to Debtor’s Claim of Exemptions alleging

       that debtor did not comply with the requirements set out in the Puerto Rico Home

       Protection Act of 2011. See docket no. 35.



                                                                                                2
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                            Desc: Main
                           Document Page 3 of 53



    12. Specifically, BPPR is alleging that debtor did not comply with the state law requirements

          set out in articles 11 and 12 of the Puerto Rico Home Protection Act of 2011. BPPR alleges

          that debtor did not (1) file a ‘sworn motion including the description of the property being

          protected as entered in the Registry and a statement to the fact that she used the property

          as her principal residence pre-petition; (2) that she ‘did not disclose in Schedule C whether

          or not her claimed homestead is registered at the Property Registry’; (3) that she did not

          ‘attach to Schedule C the sworn statement required in Article 12 of the PR Home Protection

          Act’; (4) and that she did not ‘explain why the real property is not registered under her

          name’. See docket no. 35.

    II.      APPLICABLE LAW AND DISCUSSION:

             A. Puerto Rico’s Mortgage Law

    13. The Registry of the Property’s main objective is the recordation or annotation of acts or

          contracts related to ownership and other real rights over real assets. Puerto Rico’s Civil

          Code, 31 L.P.R.A. Sec. 1871 Art 545.         As per Puerto Rico’s Civil Code in order for

          property rights to exist they do not need to be recorded in the Registry of the Property. 31

          L.P.R.A. sec. 1872 Art. 546. In other words, the Registry of the Property does not grant,

          nor takes away, rights. It only serves as a public record to protect third parties.

    14. As per Article 1232(1) of the Puerto Rico Civil Code, 31 L.P.R.A. Section 3453 in order

          to transfer a legal title over real property, the person transferring title needs to execute it

          through a public deed. The Registry, however, serves only as a public record and does not

          afford ownership rights. Debtor has her legal Purchase Deed, Deed number 142 executed

          on July 30, 2013, before notary public Francisco Arrivi Silva. The Purchase Deed is a

          valid document independently of its registration in the Registry of the Property. Thus,



                                                                                                       3
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                      Desc: Main
                           Document Page 4 of 53



       debtor is the owner of the property and had to include such right, and she did, on docket

       number 30, Amended Schedule A/B.

    15. As per Puerto Rico’s Mortgage Law, the Registry of the Property’s objective is the

       electronic recordation of rights, acts, and contracts that are related to real property. In

       Puerto Rico the recordation of rights, acts, and contracts is declarative. This is because the

       purpose of recording is to publish rights, acts, and contracts related to real property. Its

       purpose is NOT attributing ownership or legal rights.

    16. However, there is an exception to the declarative recordation doctrine for some rights, acts,

       and contracts related to real property. As per Puerto Rico’s Mortgage Law the constitutive

       doctrine where a document needs to be recorded in order to be valid applies in Puerto Rico

       for certain documents, such as a mortgage deed, surface right, equity servitude, and

       horizontal property regime. The constitutive doctrine means that the right only exists once

       it is recorded in the Registry of the Property. For example, under Puerto Rico’s Mortgage

       law mortgages are of constitutive nature, that means they need to be recorded in order to

       exist.   Hernandez v. Banco Popular De Puerto Rico Popular Mortg., Inc. (In re

       Hernandez), 2016 Bankr. LEXIS 873 (Bankr. D.P.R. Mar. 18, 2016). Among the titles,

       transactions and contracts that shall be recorded in the Registry are: "[c]onstitutive,

       conveying, declaratory or extinguishing titles of ownership of real property or real rights."

       emphasis added) Id.

    17. As discussed above the Registry of the Property’s main purpose is to publish rights, acts,

       or contracts related to ownership and other real rights over real assets. Also, in order for

       rights to exist they do not have to be recorded in the Registry of the Property. Only those




                                                                                                   4
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                      Desc: Main
                           Document Page 5 of 53



       documents, which are constitutive by law, need to be recorded in order to exist and

       have validity.

    18. Puerto Rico’s Supreme Court has established numerous times that the Registry of the

       Property does not give, nor takes away, legal rights. To this effect the Puerto Rico Supreme

       Court has explained that the legal protection afforded to third parties by the Registry of the

       Property is an exception to the general rule that the Registry of the Property does not give,

       nor takes away, legal rights. In Spanish: “La protección jurídica que se le concede al tercero

       registral suele verse como una excepción a los principios firmemente establecidos de que

       el Registro no da ni quita derechos y de que la inscripción no convalida los actos o

       contratos que sean nulos.” U.S.I Properties, Inc. v. El Registrador de la Propiedad, 124

       D.P.R. 448 (2011).

    19. A deed declaring a homestead exemption under Puerto Rico’s Homestead Act need not to

       be recorded in the Registry of the Property to have validity, given it is not a document

       included in the list found in Article 17 of P.R.’s Mortgage Law, 30 L.P.R.A. Section 6032.

       Further, the Registry of the Property does not grant, nor takes away, rights. That is, rights

       are created outside the Registry of the Property. Debtor’s ownership right, that is her

       Purchase Deed, need NOT be recorded either in order to have validity. Its validity is

       independent of its recordation, and its recordation only serves as a public registry and does

       not affect debtor’s ownership rights.

    20. The homestead exemption does not require registered ownership as does in other legal

       contracts under Article 17 of Puerto Rico’s Mortgage and Registry of the Property Law,

       Law Number 210 of 2015, 30 L.P.R.A. section 6032 (hereinafter P.R. Mortgage Law).

       Under P.R. Homestead Exemption the Claimant does not have to be the registered owner



                                                                                                   5
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                      Desc: Main
                           Document Page 6 of 53



       of an existing property in the Registry of the Property, when a claimant has a full legal title

       and ownership outside the scope of the Registry of the Property.

           B. Exemptions: Puerto Rico Home Protection Act of 2011 and Case Law

    21. “When a debtor files a bankruptcy petition, all of his/her/its assets become property of the

       bankruptcy estate [11 U.S.C. § 541] subject to the debtor's right to reclaim certain property

       as exempt under 11 U.S.C. § 522.” In re Soto, 2013 Bankr. LEXIS 2926, p. 6-7 (Bankr.

       D.P.R. July 18, 2013). “A property becomes exempt by operation of law when no

       objections are filed. See 11 U.S.C. § 522(l) of the Bankruptcy Court. But the mere fact that

       debtors claim an exemption does not necessarily mean that they are entitled to it, since

       there must be compliance with statutory requirements and then an order that effect.” Id.

       “Exemptions are an integral component of a debtor's fresh start and thus are liberally

       construed. A ‘fresh start’, however, does not translate to a ‘head start’. The basis for

       exemption laws is that by providing a debtor to retain a minimum level of property, the

       debtor and his or her family will not be completely destitute and thus a burden to society.

       A fundamental component of an individual debtor's fresh start in bankruptcy is the debtors’

       ability to set aside certain property as exempt from the claims of creditors." Id. Finally,

       the Honorable Bankruptcy Court has established that “exemption statutes are to be

       interpreted in the most favorable way to the debtor”. In re Padilla Ines, 2014 Bankr.

       Lexis 136 (Bankr. D.P.R. Jan. 13, 2014). (emphasis added). "Exemption statutes are open

       to construction only where the language used therein requires interpretation or may be

       reasonably considered as ambiguous. When an exemption statute is clear, open or liberal

       interpretation is not available. Yet, when the statute employs general or ambiguous




                                                                                                    6
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                      Desc: Main
                           Document Page 7 of 53



       language, liberal interpretative tools must be employed. It is in these cases where

       interpretation must be done in the most favorable light with regards to the debtor." Id.

    22. The U.S. District Court for Puerto Rico recently issued an opinion, Mendez Garcia v.

       Rushmore Loan Management, in which it discussed the requirements under Puerto Rico

       Home Protection Act of 2011 to claim the homestead exemption under Puerto Rico law

       when the legal owner is not the registered owner.

    23. Most importantly, it held that even when a debtor’s title as a legal owner is not recorded in

       the Registry of the Property of Puerto Rico, such fact does not preclude that debtor from

       claiming the Puerto Rico Homestead Exemption. Mendez Garcia v. Rushmore Loan Mgmt.

       Servs. as service agent of Roosevelt Cayman Asset Co., No. CV 17-2345 (ADC), 2018 WL

       4677669 (D.P.R. Sept. 28, 2018). Attached is the Judgment and Opinion and Order, as

       Exhibit V.

    24. “A fundamental component of an individual debtor’s fresh start in bankruptcy is the

       debtor’s ability to set aside certain property as exempt from the claims of creditors.” In re

       Nazario, 533 B.R. at 4 (citations and internal quotation marks omitted). When construing

       state-law exemptions, a state’s rules must be followed. Id. at 5. “In Puerto Rico, exemptions

       are construed in the most liberal light to effectuate the humanitarian purpose of the

       lawmaker. Questions of applicability of a Puerto Rico exemption must be resolved in favor

       of the exemption.” In re López, No. 12-09126 (ESL) (Bankr. D.P.R. 2013), 2013 WL

       3490920 at *3 (not reported in B.R.) (citing Laguna v. Quiñones, 23 P.R. R. 358, 360–361,

       23 D.P.R. 386, 389 (1916); Marty Pérez v. Ramírez Cuerda, 75 P.R.R. 808, 814, 75 D.P.R.

       858, 864 (1954) ); see Caron v. Farmington Nat'l Bank (In re Caron ), 82 F.3d 7, 10 (1st.

       Cir. 1996) (federal courts are required to interpret exemption laws liberally in a debtor’s



                                                                                                   7
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                      Desc: Main
                           Document Page 8 of 53



       favor “to reflect their remedial purposes”). Mendez Garcia v. Rushmore Loan Mgmt.

       Servs. as service agent of Roosevelt Cayman Asset Co., No. CV 17-2345 (ADC), 2018 WL

       4677669, at *5 (D.P.R. Sept. 28, 2018)

    25. The issue at hand in the instant case falls under the Puerto Rico Home Protection Act. PR

       Laws Ann. tit. 31, § 1858-1858k. “It was amended in 2012 “to clarify that the intent of the

       Puerto Rico Legislature is to provide the broadest protection to the homes or principal

       residences of the residents of Puerto Rico and their families in bankruptcy proceedings.” In

       re Hernández, 487 B.R. 353, 356 (Bankr. D.P.R. 2013). A bankruptcy debtor who wishes

       to properly claim the Puerto Rico Home Protection Act exemption must comply with the

       requirements of said law as of the date of the filing of the bankruptcy petition. Id. at 365.

       A review of the Puerto Rico Home Protection Act reveals a “less than artful construction”

       that requires a careful analysis of that statute “as a harmonious whole, with its various parts

       being interpreted within their broader statutory context in the manner that furthers statutory

       purposes. Id. at 362, 367.” Mendez Garcia v. Rushmore Loan Mgmt. Servs. as service agent

       of Roosevelt Cayman Asset Co., No. CV 17-2345 (ADC), 2018 WL 4677669, at *5 (D.P.R.

       Sept. 28, 2018).

    26. “Article 3 of the Puerto Rico Home Protection Act establishes the two essential

       requirements for an individual’s entitlement to the Puerto Rico homestead right: (1)

       ownership of the property over which the homestead right is being claimed; and (2) that it

       be occupied as the principal residence by the individual claimant or his/her family. 31 P.R.

       Laws Ann. § 1858; see In re Nazario, 533 B.R. at 4; In re Hernández, 487 B.R. at

       357; Rivera García v. Registradora, 189 P.R. Dec. 628, 636-637 (2013). The legislative

       intent of bestowing importance and security to the homestead right is reflected in Article



                                                                                                    8
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                      Desc: Main
                           Document Page 9 of 53



       4, which provides that “[t]he homestead right shall not be waived[,] and any agreement to

       the contrary shall be declared null.” 31 P.R. Laws Ann. § 1858a. That article lists

       exceptions to the homestead protection, including “all cases in which the protected property

       is [a] pledge for a mortgage.” Id. Article 5 establishes the extent of the legal protection

       under the homestead right, while Articles 6, 7 and 8 provide that under certain

       circumstances, homestead rights shall continue after death, abandonment or divorce, and

       in cases of leasing or sale of the property. Id. at §§ 1858b-1858e.” Id at 5.

    27. “Article 9 provides two ways in which property owners can assert their homestead right in

       certain cases: (i) by declaring it in the purchase deed upon acquisition of the property; or

       (ii) if the property has already been recorded with the Property Registry of Puerto Rico in

       the name of the homestead claimant, by “executing a declaration before a notary public

       stating that the parcel is covered by homestead protection.” Id. at § 1858f. Id at 6.

    28. Debtor did not declare the homestead protection through the purchase deed, however, she

       properly claimed her homestead protection through the Homestead Act she executed on

       November 25, 2019 before a notary public.

    29. Also, “Article 9 further establishes that “[i]nsofar as [a] property has been declared a

       homestead, the Property Registrar shall be required to make a notation stating that the

       property was so declared by its owner. Such declarations or notations shall only constitute

       prima facie evidence of the homestead right of such property.” Id. at § 1858f. Accordingly,

       the recordation mandate included in Article 9 is directed at the Property Registry of Puerto

       Rico regarding notarial acts declaring homestead rights that titular registrants may present

       in order to secure legal rights over real property before third parties. Id. at §§ 1858f, 1871-

       1872; see Marín v. Montijo, 109 P.R. Dec. 268, 272 (1979); 9 P.R. Offic. Trans. 351, 355-



                                                                                                    9
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                      Desc: Main
                          Document Page 10 of 53



       356. As such, Article 9 does not entail a recordation requirement directed at homestead

       claimants upon which the validity of a homestead rights declaration depends.” Id at 6.

    30. “Article 10 establishes a criminal penalty for the unlawful recording of a homestead right,

       while Article 11 provides that “[t]he fact that a parcel has not been registered in the

       Property Registry of Puerto Rico, or that the declaration of homestead has not been filed

       with or entered in the Property Registry, shall in no way impair the owner’s homestead

       right thereon, provided that such right has been timely claimed as provided in [Article 12].”

       31 P.R. Laws Ann. §§ 1858g-1858h.” Id at 6.

    31. Finally, “Article 12 indicates the procedural requirements for a judicial claim of homestead

       rights when the claimant is faced with a foreclosure, garnishment, or other pre-judgment

       remedy against the homestead property. Id. at § 1858i. Additionally, Article 12 states that

       “[n]o rural or urban parcel shall be sold by virtue of judgment or foreclosure if it has been

       claimed to be or held as homestead, whether or not it has been registered as such in the

       Property Registry, unless any of the exemptions in [Article 4] applies.” Id. Finally, Articles

       13 and 14 provide that the filing of homestead declarations before the Property Registry of

       Puerto Rico is exempted from fees, and that the Office of Notarial Inspection shall inform

       the legal community of the homestead rights law. Id. at §§ 1858j-1858k.” Id at 6.

    32. Therefore, the Puerto Rico Home Protection Act, mentions various ways an individual may

       declare the homestead exemption. However, in light of the above the Puerto Rico Home

       Protection Act fails to address which is the process when the debtor is the legal owner, not

       the registered owner, of a real property that is duly recorded in the registry of the property.

    33. BPPR is alleging that debtor did not comply with the state law requirements set out in

       articles 11 and 12 of the Puerto Rico Home Protection Act of 2011. BPPR alleges that



                                                                                                   10
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                     Desc: Main
                          Document Page 11 of 53



       debtor did not (1) file a ‘sworn motion including the description of the property being

       protected as entered in the Registry and a statement to the fact that she used the property

       as her principal residence pre-petition; (2) that she ‘did not disclose in Schedule C whether

       or not her claimed homestead is registered at the Property Registry’; (3) that she did not

       ‘attach to Schedule C the sworn statement required in Article 12 of the PR Home Protection

       Act’; (4) and that she did not ‘explain why the real property is not registered under her

       name’. See docket no. 35.

    34. In the instant case debtor is not the registered owner of the property but does have a valid

       legal title through a Purchase Deed, Deed number 141, executed on July 30, 2013, and her

       property does exist in the Registry of the Property.

    35. As discussed above, the essential requirements for claiming homestead under Puerto Rico

       Law are the legal ownership of the property being claimed as homestead and that the

       property being claimed as homestead is the claimant’s principal residence. Debtor became

       the legal owner of the property when she acquired it on July 30, 2013 through the Purchase

       Deed, Deed number 141. Also, debtor claimed her homestead and established that the

       property is her principal residence through the Homestead Declaration she executed on

       November 25, 2019.

    36. Contrary to BPPR’s allegation, Article 12 of the Puerto Rico Home Protection Act do not

       apply to the instant case, given that Article 12 refers to the procedural requirements for a

       judicial claim when the claimant is faced with a foreclosure, garnishment, or other pre-

       judgment remedies.

    37. Article 11 further supports Debtor’s position given it even clarifies that debtor may claim

       her homestead, independently of whether Debtor’s claim to ownership is, or is not,



                                                                                                 11
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                    Desc: Main
                          Document Page 12 of 53



       registered. In the instant case the property is created in the registry of the property and

       Debtor does have a valid ownership Deed.

    38. Further, “the Puerto Rico Home Protection Act does not require that a homestead

       claimant’s ownership title of a property be registered with the Property Registry of Puerto

       Rico in order for the claimant to declare a homestead right over that property. On the

       contrary, the essential requirements are the legal ownership of the property being

       claimed as a homestead, and that the property claimed as a homestead be the

       claimant’s principal residence or that of his/her family. Id. at § 1858.”

       Mendez Garcia v. Rushmore Loan Mgmt. Servs. as service agent of Roosevelt Cayman

       Asset Co., No. CV 17-2345 (ADC), 2018 WL 4677669, at *6 (D.P.R. Sept. 28, 2018)

       (emphasis added).

    39. Therefore, pursuant to the District Court’s Opinion in Mendez Garcia v. Rushmore Loan

       Management, the only two requirements for claiming homestead exemption are that the

       debtor is the legal owner and that the property being claimed is the debtor’s principal

       residence or that of his/her family. Thus, BPPR’s contention that debtor failed to comply

       with the requirements established in the Homestead Act is flawed whereas the debtor has

       complied with the two requirements set forth in the case of Mendez Garcia v. Rushmore

       Loan Management.

    40. Considering the above, debtor’s right to the homestead exemption is predicted on her legal

       ownership of the residential property and the same being her principal residence or that of

       her family. Debtor’s ownership was established by the Purchase Deed pursuant to Puerto

       Rico’s Civil Code Art. 1232(1). 31 L.P.R.A. Section 3453. To this date the Deed of Sale

       has not been recorded in the Registry of the Property of Puerto Rico, thus debtor is not the



                                                                                                12
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                      Desc: Main
                          Document Page 13 of 53



       registrant owner of the property, but she is in fact the legal owner. Even more, prior to the

       filing of the instant bankruptcy petition debtor claimed her homestead rights over her

       property by means of a notarial act before a Notary Public.

    41. Therefore, this Court should deny BPPR’s Objection to Claim of Exemption, docket no.

       35, given that due to the facts of the instant case and interpreted case law, debtor has

       complied with the only two requirements set forth in the PR Home Protection Act to claim

       her homestead. That is, she is the legal owner and claimed her homestead rights prior to

       the filing of the instant case through a notarial act.

    42. Also, we must clarify that the Trustee had favorably recommended the instant case, and

       the same has been confirmed. See docket no. 33 and 36.

    43. Lastly, as to creditor’s false and unfounded claims of bad faith, debtor did inform Banco

       Popular de Puerto Rico, through counsel, of her intention to claim the homestead

       exemption and forwarded her analysis to Banco Popular’s counsel, well before their

       Objection to Claim of Exemptions was filed. See Exhibit VI.

               III.    CONCLUSION:

    44. The real property here involved belongs to debtor and such property right is founded on

       debtor’s Deed of Purchase. The debtor declared her right to her homestead exemption

       through a Homestead Declaration before a notary public. Debtor declared her homestead

       right, and acquired title of her property that serves as her residence, prior to the filing of

       the instant petition. Thus, Debtor is entitled to her claim of exemptions. The fact that

       debtor’s Deed of Purchase is not currently recorded in the Registry of the Property does

       not precludes the debtor from claiming her homestead exemption. Thus, docket number 35

       should be denied, and the case should remain confirmed.



                                                                                                  13
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06                   Desc: Main
                          Document Page 14 of 53



    WHEREFORE debtor very respectfully requests from this Honorable Court to deny BPPR’s

 Objection to Claimed Exemptions, docket no. 35, given debtor’s right to the homestead exemption

 is predicated on her legal ownership of the residential property and the same being her principal

 residence or that of her family. Debtor’s ownership was established by the Purchase Deed, Deed

 number 141 executed on July 30, 2019, and prior to the filing of the instant case debtor claimed

 her homestead rights over her property by means of Homestead Declaration executed on

 November 25, 2019 before a notary public. Debtor also very respectfully requests from this

 Honorable Court that the case remains confirmed and docket no. 42 be denied.

 RESPECTUFULLY SUBMITTED.

 In Carolina, Puerto Rico on this June 10, 2020.

        I HEREBY CERTIFY that on this same date I presented the foregoing to the Clerk of the

 Court for filing and uploading to the CM/ECF system which will send electronic notification of

 such filing to all counsel of record, and to Creditor’s counsel, Edna M. Tejeda Oyola, P.O. Box

 195553, San Juan, P.R. 00919-5553, and email etejeda@splawpr.com.

                                      MORENO LAW OFFICE, LLC
                                      /s/ROSANA MORENO RODRIGUEZ
                                      ATTORNEY FOR DEBTOR
                                      USDC #221903
                                      P.O. BOX 679
                                      TRUJILLO ALTO, PR 00977
                                      PHONE: (787) 750-8160
                                      FAX: (787) 750-8243
                                      EMAIL: rmoreno@morenolawpr.com




                                                                                               14
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 15 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 16 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 17 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 18 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 19 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 20 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 21 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 22 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 23 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 24 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 25 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 26 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 27 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 28 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 29 of 53
Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06   Desc: Main
                          Document Page 30 of 53
Case:19-06953-ESL13   Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 13Entered:06/10/20
                                               Filed 09/28/18 11:45:06
                                                              Page 1 of 1Desc: Main
                            Document Page 31 of 53
                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO



  CRUZ M. MENDEZ‐GARCIA
      Appellant‐Debtor

           v.

                                                             Civil No. 17‐2345 (ADC)
  RUSHMORE LOAN MANAGEMENT
  SERVICES as service agent of Roosevelt
  Cayman Asset Company
       Appellee‐Creditor



                                            JUDGMENT

          The Court, through the Honorable Aida M. Delgado‐Colón, U.S. District Judge, issued an

Opinion and Order on September 27, 2018.

          Therefore, pursuant to the Court’s Opinion and Order, Judgment is hereby entered

accordingly.

          The case is REMANDED to the Bankruptcy Court for proceedings consistent with this

ruling.

          IT IS SO ORDERED AND ADJUDGED.

          In San Juan, Puerto Rico, on this 28th day of September, 2018.

                                                     FRANCES RIOS DE MORAN
                                                     Clerk of the Court

                                                     By: S/Sarah V. Ramón
                                                         Sarah V. Ramón, Deputy Clerk
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                               Filed 09/28/18 Page        Desc: Main
                                                                    1 of 17
                             Document Page 32 of 53

                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO



  CRUZ M. MENDEZ GARCIA,

    Appellant-Debtor,

    vs.

                                                        Civil No. 17-2345 (ADC)
  RUSHMORE LOAN MANAGEMENT
  SERVICES as service agent of Roosevelt
  Cayman Asset Company,

    Appellee-Creditor.



                                   OPINION AND ORDER

      Before the Court is a notice of appeal and statement of election of the U.S. District Court

of Puerto Rico (“the Court”) by Cruz M. Méndez-García (“appellant-debtor”), a bankruptcy

petitioner under Chapter 13 of the Bankruptcy Code, Case No. 15-10374 (BKT), ECF No. 1.

Appellant-debtor requests this Court to review and reverse an Opinion and Order by the United

States Bankruptcy Court for the District of Puerto Rico (“Bankruptcy Court”) denying appellant-

debtor-debtor’s motion for reconsideration of the Order granting Rushmore Loan Management

Services as service agent of Roosevelt Cayman Asset Company’s (“appellee-creditor”) objection

to appellant-debtor’s claim of exemption under the Puerto Rico Home Protection Act of 2011, as

amended, PR Laws Ann. tit. 31, § 1858-1858k (“Puerto Rico Home Protection Act”). ECF No. 1-

2. Appellant-debtor and appellee-creditor opportunely filed their corresponding briefs before

this Court. ECF Nos. 6, 7, 10. After thoroughly considering the parties’ briefs and the record on
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                               Filed 09/28/18 Page        Desc: Main
                                                                    2 of 17
                             Document Page 33 of 53
Civil No. 17-2345 (ADC)                                                         Page 2


appeal, the Court REVERSES the Bankruptcy Court’s Opinion and Order in question, ECF No.

1-2, for the reasons discussed below.

        I.        Factual and procedural background

        On April 5, 2004, appellant-debtor acquired a residential property located in Canóvanas,

Puerto Rico (the “residential property”), through a deed of sale executed before a Notary Public

(the “purchase deed”). ECF No. 6-1 at 17. On November 23, 2004, the purchase deed was

presented to the corresponding section of the Property Registry of Puerto Rico for recordation.

Id. However, the Notary Public did not perform corrections in the purchase deed that were

required by said agency for its recordation. Id. at 46. 1 Appellant-debtor subsequently withdrew

the purchase deed, and it has remained unrecorded with the Property Registry of Puerto Rico.

Id. at 1-2, 17.

        On July 15, 2005, appellant-debtor executed a mortgage deed before a Notary Public as

guarantee in favor of mortgagee Sana Investment Mortgage Bankers, Inc. Id. at 17. Appellee-

creditor is “the current holder of Sana’s interests in said [m]ortgage [d]eed.” Id. The mortgage

deed was presented to the corresponding section of the Property Registry of Puerto Rico for

recordation on August 2, 2005, and it was recorded pursuant to Act No. 216 of December 27,

2010, P.R. Laws Ann. tit. 30, § 1821 (“Act No. 216”). Id. The statute provides that “all documents

presented as of April 30, 2010, with enumerated exceptions, are deemed re[corded] as a matter




1 The record indicates that the executing Notary Public, attorney Frank Rodríguez-Calderón, “no longer practices
law; he has been disbarred.” ECF No. 6-1 at 48-49.
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                               Filed 09/28/18 Page        Desc: Main
                                                                    3 of 17
                             Document Page 34 of 53
Civil No. 17-2345 (ADC)                                                         Page 3


of law.” ACM Penfield LLC, v. Jolley-Talley, 13-cv-1729 (SEC), 2016 WL 715761 at *1 (D.P.R. 2013)

(not reported in F. Supp.3d). Act No. 216 “creates, in essence, a rebuttable presumption of valid

recordation.” In Re Ramos, 493 B.R. 355, 368 (Bankr. D.P.R. 2013).

       On December 11, 2015, the appellant-debtor executed before a Notary Public a sworn

statement and a notarial act declaring the Puerto Rico homestead exemption as to the residential

property. ECF No. 4-2 at 37, 44-47. Appellant-debtor submitted the notarial act before the

Property Registry of Puerto Rico for recordation. Id. As fully discussed below, under the Puerto

Rico Home Protection Act, “the homesteader’s principal residence is protected from creditors’

enforcement of civil judgments against his home. However, this protection does not extend to

claims from mortgagees, state and federal tax authorities, eligible contractors, or other state and

federal entities specified therein.” In re Nazario, 533 B.R. 1, 4 (Bankr. D.P.R. 2015); PR Laws Ann.

tit. 31, § 1858-1858k.

       On December 30, 2015, appellant-debtor filed a voluntary petition for bankruptcy under

Chapter 13 of the United States Bankruptcy Code. ECF No. 1-3 at 2. 2 As part of the bankruptcy

filings, appellant-debtor presented an exemptions schedule (amended Schedule C) on February

18, 2016, which included the homestead exemption as to the residential property pursuant to the

Puerto Rico Home Protection Act. ECF Nos. 1-3 at 6; 6-1 at 48.




2The record reveals that appellant-debtor had filed two previous bankruptcy petitions under Chapter 13 that the
Bankruptcy Court dismissed for failure to make payments to the Chapter 13 Trustee. ECF No. 6-1 at 47-48.
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                               Filed 09/28/18 Page        Desc: Main
                                                                    4 of 17
                             Document Page 35 of 53
Civil No. 17-2345 (ADC)                                                         Page 4


       On April 8, 2016, appellee-creditor filed a claim as a secured creditor in the bankruptcy

proceedings regarding the mortgage executed over appellant-debtor’s residential property. ECF

No. 6-1 at 48. On May 10, 2016, appellant-debtor filed an adversary case in the bankruptcy

proceedings challenging the secured nature of appellee-creditor’s claim regarding the mortgage

debt in question. Id. On March 9, 2017, the Bankruptcy Court issued an Opinion and Order

holding that even though the mortgage deed had been recorded at the Property of Registry of

Puerto Rico pursuant to Act No. 216, the purchase deed had not been recorded due to the

uncorrected defects mentioned above, for which appellant-debtor had not been registered as the

owner of the residential property. Id. at 16-24. Thus, the Bankruptcy Court concluded that since

“there [was] a missing link in the successive chain of title, the mortgage deed [ecumbering that

property] is . . . invalid, thus making the lien void, and turning the obligation into an unsecured

personal one.” Id. at 21 (citing Roig Commercial Bank v. Dueño, 617 F. Supp. 913, 915 (D.P.R. 1985)).

       On March 24, 2017, appellee-creditor filed before the Bankruptcy Court an Objection to

Claimed Exemption. Id. at 1-12. In essence, appellee-creditor argued that ”since [appellant-]

debtor is not the registered owner as per the Registry of the Property, she should not be able to

claim the state law exemptions,” particularly the homestead exemption over appellant-debtor’s

residential property under the Puerto Rico Home Protection Act. Id. at 2-3. Appellee-creditor

also averred that its objection was timely filed pursuant to Federal Rule of Bankruptcy Procedure

4003(b) (“Rule 4003(b)”) as interpreted in Schwab v. Reilly, 560 U.S. 770 (2010).
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                               Filed 09/28/18 Page        Desc: Main
                                                                    5 of 17
                             Document Page 36 of 53
Civil No. 17-2345 (ADC)                                                         Page 5


        The Bankruptcy Court granted as unopposed appellee-creditor’s objection to appellant-

debtor’s claimed exemption under the Puerto Rico Home Protection Act, and appellant-debtor

filed a motion for reconsideration. ECF No. 4-1 at 29-49. Appellant-debtor contended that

appellee-creditor’s objection to the declaration of homestead exemption was tardy. Id. at 31-34.

Specifically, “[appellee-creditor] had the time prescribed by [Rule 4003(b) 3] to object to

[appellant-]debtor’s claimed exemption. Instead, [appellee-]creditor waited until the outcome of

the adversary proceeding to object when the basis for the objection is the lack of chain in

titleholders, present since the beginning of the case.” Id. at 37. Conversely, appellee-creditor

contends that pursuant to Schwab, 560 U.S. at 770, the term provided under the aforementioned

bankruptcy procedural rule to object to a debtor’s exemption did not apply to appellant-debtor’s

claimed exemption under the Puerto Rico Home Protection Act. ECF No. 10 at 8-9. Under

Schwab, 560 U.S. at 770, “the time limits for objection to homestead exemption do not apply if

the claimed exemption is valid on its face.” In re Massey, 465 B.R. 720, 726 (1st Cir. BAP 2012).

        Moreover, appellant-debtor argued in her motion to reconsider that her claim for

homestead exemption is valid insofar as the purchase deed established her as the legal owner of

the residential property, even though appellant-debtor’s title as owner had not been registered

with the Property Registry of Puerto Rico. ECF No. 4-1 at 34-38. Specifically, she asserted that

        [t]he Puerto Rico Home Protection Act does not require successive chain of
        ownership for [appellant-debtor] to be able to claim the [homestead] exemption. It

3 Generally, under Federal Rule of Bankruptcy Procedure 4003(b)(1), “a party in interest may file an objection to
the list of property claimed as exempt within 30 days after the meeting of creditors held under § 341(a) is concluded
or within 30 days after any amendment to the list or supplemental schedules is filed, whichever is later.”
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                               Filed 09/28/18 Page        Desc: Main
                                                                    6 of 17
                             Document Page 37 of 53
Civil No. 17-2345 (ADC)                                                         Page 6


        only requires for [appellant-debtor] to be the owner and . . . to use the property as
        its main residence. Thus, [appellee-creditor] is incorrect in trying to apply the lack
        of successive chain of ownership doctrine because Article 17[ 4] is strictly directed
        to instances where dominion or other real rights are being declared, conveyed,
        encumbered, modified, extinguished, or real rights on real property are being
        affected.

Id. at 36.

        On November 16, 2017, the Bankruptcy Court issued an Opinion and Order denying

appellant-debtor’s motion for reconsideration, holding that appellant-debtor could not claim the

homestead exemption under Puerto Rico law. ECF No. 1-2. Specifically, the Bankruptcy Court

held that “[c]urrently, the titular registrant [with the Property Registry of Puerto Rico] of the real

property in question is . . . not [appellant-debtor],” and that “[t]he titular registrant must be the

individual claiming the homestead protection.” ECF No. 1-2 at 4-5. 5 On December 5, 2017,

appellant-debtor opportunely filed a notice of appeal before this Court challenging the

Bankruptcy Court’s Opinion and Order denying appellant-debtor’s motion for reconsideration,

and the parties filed their corresponding briefs thereafter. ECF Nos. 1, 4, 6, 7, 10.

        II.     Standard of Review

        On appeal from the bankruptcy court, the district court may affirm, modify, or reverse a

bankruptcy judge’s judgment, order, or decree, or remand with instructions for further

proceedings. Fed. R. Bankr. P. 8013; 28 U.S.C § 158. District courts review a bankruptcy court’s




4Appellant-debtor refers to Article 17 of the Puerto Rico Mortgage Act, as amended, P.R. Laws Ann. tit. 30, § 6032.
5 In the November 16, 2017 Opinion and Order, the Bankruptcy Court did not address the issue of the timeliness
of appellee-creditor’s objection to the homestead exemption.
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                               Filed 09/28/18 Page        Desc: Main
                                                                    7 of 17
                             Document Page 38 of 53
Civil No. 17-2345 (ADC)                                                         Page 7


findings of fact under the “clearly erroneous” standard and its conclusions of law under de novo

review. Brandt v. Repco Printers & Lithographics, Inc. (In re Healthco Int’l, Inc.), 132 F.3d 104, 108

(1st Cir. 1997). Specifically, if the issue on appeal is essentially one of statutory interpretation,

the court shall review the issue de novo. In re San Miguel Sandoval, 327 B.R. 493, 506 (1st Cir. BAP

2005) (citing Jeffrey v. Desmond, 70 F.3d 183, 185 (1st Cir. 1995)). For instance, a bankruptcy court’s

disallowance of an exemption is generally subject to de novo review. In re Massey, 465 B.R. at

723.

       Additionally, “[t]he appellate court in a bankruptcy appeal may apply an abuse of

discretion standard of review of a decision or action by a Bankruptcy Court when such decision

is within the discretion of the Bankruptcy Court.” In re San Miguel Sandoval, 327 B.R. at 506

(quoting 9E Am. Jur. 2d Bankruptcy § 3512 (2004)). “’Abuse occurs when a material factor

deserving significant weight is ignored, when an improper factor is relied upon, or when all

proper and no improper factors are assessed, but the court makes a serious mistake in weighing

them.’” Perry v. Warner (In re Warner), 247 B.R. 24, 25 (1st Cir. BAP 2000) (quoting Indep. Oil &

Chem. Workers of Quincy, Inc. v. Procter & Gamble Mfg., Co., 864 F.2d 927, 929 (1st Cir.1988)). In

light of the above, the Court in the instant case reviews for abuse of discretion appellant-debtor’s

challenge regarding the timeliness of the filing of appellee-creditor’s objections to the homestead

exemption. Moreover, the Court reviews de novo the Bankruptcy Court’s granting of appellee-

creditor’s objection to appellant-debtor’s claim for the homestead exemption.
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                               Filed 09/28/18 Page        Desc: Main
                                                                    8 of 17
                             Document Page 39 of 53
Civil No. 17-2345 (ADC)                                                         Page 8


       The instant matter on appeal concerns the denial by the Bankruptcy Court of appellant-

debtor’s motion to reconsider. ECF No. 1-2. Thus, in addition to the standards summarized

above, the Court shall evaluate the order being appealed pursuant to Federal Rule of Bankruptcy

Procedure 9023 (“Rule 9023”) and Federal Rule of Civil Procedure 59 (“Rule 59”). In re Sonera,

14-03925 BKT, 2015 WL 4464502 at *2 (Bankr. D.P.R. July 21, 2015) (Slip Copy). Under Rule 9023,

“[a] motion for a new trial or to alter or amend a judgment shall be filed, and a court may on its

own order a new trial, no later than 14 days after entry of judgment.” Furthermore, pursuant to

Rule 59, a party seeking reconsideration “must ‘either clearly establish a manifest error of law

or must present newly discovered evidence.’” Marie v. Allied Home Mortgage Corp., 402 F.3d 1, 7

n. 2 (1st Cir. 2005) (quoting Pomerleau v. W. Springfield Pub. Sch., 362 F.3d 143, 146 n. 2 (1st Cir.

2004)). In Marie, the First Circuit noted four grounds under which for granting a Rule 59 motion

for reconsideration may be granted: “manifest errors of law or fact, newly discovered or

previously unavailable evidence, manifest injustice, and an intervening change in controlling

law.” 402 F.3d at 7 n. 2 (citing Charles Alan Wright et al., 11C Federal Practice & Procedure

§ 2810.1 (2d ed. 1995)). A reconsideration of a judgment under Rule 59 is directed at allowing a

court to correct its own errors. Aybar v. Crispín-Reyes, 118 F.3d 10, 15 (1st Cir. 1997).

       III.   Discussion

       Appellant-debtor brings forth two main arguments: (i) abuse of discretion by the

Bankruptcy Court in considering appellee-creditor’s objection to appellant-debtor’s claim of the

homestead exemption, even though appellee-creditor’s objections were tardy; and (ii) erroneous
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
         Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                               Filed 09/28/18 Page        Desc: Main
                                                                    9 of 17
                             Document Page 40 of 53
Civil No. 17-2345 (ADC)                                                         Page 9


application and interpretation of law as to appellant-debtor’s claim of the homestead exemption.

ECF Nos. 4-1, 6. Appelle opposes. ECF No. 10.

       1-     The Bankruptcy Court did not abuse its discretion in entertaining appellee-
       creditor’s objection to appellant-debtor’s claim for the homestead exemption.

       When a debtor files a bankruptcy petition, all of his/her/its assets become property of the

bankruptcy estate subject to the debtor’s right to reclaim certain property as exempt under

applicable law. 11 U.S.C. §§ 522, 541, In Re Colón, 525 B.R. 1, 2 (Bankr. D.P.R. 2015). In Puerto

Rico, among the exemptions that may be claimed is the homestead exemption over a debtor’s

principal residential property under the Puerto Rico Home Protection Act. Exempt property will

be excluded from the bankruptcy estate unless a party in interest objects. 11 U.S.C. § 522(l); see

Schwab, 560 U.S. at 770. A creditor generally shall file objections to a debtor’s claimed exemptions

under the thirty-day term provided under Rule 4003(b). However, said term to object does not

apply if a claimed exemption is valid from the face of the debtor’s pertinent filings. Id., In re

Massey, 465 B.R. at 726.

       As summarized above, the appellant-debtor declared the Puerto Rico homestead

exemption in a notarial act and a sworn statement prior to filing the ongoing bankruptcy

petition. She then filed an amended Schedule C in the bankruptcy proceedings including said

exemption. Subsequently, appellee-creditor filed a claim as secured creditor in the bankruptcy

proceedings as to the mortgage that encumbered the residential property. Appellant-debtor then

initiated adversary proceedings against appellee-creditor, disputing the latter’s secured creditor
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
        Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                              Filed 09/28/18 Page        Desc: Main
                                                                   10 of 17
                             Document Page 41 of 53
Civil No. 17-2345 (ADC)                                                        Page 10


status. The Bankruptcy Court declared appellee-creditor’s claim as unsecured due to the lack of

successive chain of ownership title at the Property Registry of Puerto Rico, rendering the

mortgage lien void.

       Generally, the homestead protection “does not extend to claims from mortgagees, state

and federal tax authorities, eligible contractors, or other state and federal entities specified [in

the Puerto Rico Home Protection Act].” In re Nazario, 533 B.R. at 4; P.R. Laws Ann., Tit. 31

§ 1858a. In that respect, according to appellee-creditor, “as of . . . the time when [d]ebtor filed

her amended Schedule C, [appellee-creditor] had a recorded lien senior to any homestead claim

the Debtor may have had. Accordingly, neither appellee-creditor nor the Chapter 13 trustee were

in need of filing an objection” at that time. ECF No. 6-1 at 50.

       In light of the above, the Court holds that appellant-debtor’s claim of homestead

exemption seemed valid on its face when she claimed it in the bankruptcy proceedings by means

of an amended Schedule C, for which appellee-creditor was not bound by the 30-day term to file

an objection under Rule 4003(b). See Schwab, 560 U.S. at 770; In re Massey, 465 B.R. at 726. The

objection in question was prompted by appellee-creditor’s subsequent loss of its secured-

creditor status upon the Bankruptcy Court’s order in the adversary proceedings initiated by

appellant-debtor. As such, the Bankruptcy Court did not abuse its discretion by entertaining

appellee-creditor’s objection to appellant-debtor’s claim of homestead exemption.
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
        Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                              Filed 09/28/18 Page        Desc: Main
                                                                   11 of 17
                             Document Page 42 of 53
Civil No. 17-2345 (ADC)                                                        Page 11


       2-    The Bankruptcy Court erred in its interpretation of applicable law when it
       denied appellant-debtor’s motion to reconsider.

       Even though the Bankruptcy Court did not abuse its discretion by entertaining appellee-

creditor’s objection to appellant-debtor’s Puerto Rico homestead exemption, it reached an

erroneous legal conclusion when adjudicating the substantive legal controversy at hand, thus

warranting reversal. In essence, the Bankruptcy Court held that appellant-debtor could not

claim the Puerto Rico homestead exemption because appellant-debtor did not appear as the title

owner with the Property Registry of Puerto Rico, even though she is the legal owner of the

residential property by virtue of a purchase deed. ECF No. 1-2.

       “A fundamental component of an individual debtor’s fresh start in bankruptcy is the

debtor’s ability to set aside certain property as exempt from the claims of creditors.” In re Nazario,

533 B.R. at 4 (citations and internal quotation marks omitted). When construing state-law

exemptions, a state’s rules must be followed. Id. at 5. “In Puerto Rico, exemptions are construed

in the most liberal light to effectuate the humanitarian purpose of the lawmaker. Questions of

applicability of a Puerto Rico exemption must be resolved in favor of the exemption.” In re López,

No. 12-09126 (ESL) (Bankr. D.P.R. 2013), 2013 WL 3490920 at *3 (not reported in B.R.) (citing

Laguna v. Quiñones, 23 P.R. R. 358, 360–361, 23 D.P.R. 386, 389 (1916); Marty Pérez v. Ramírez

Cuerda, 75 P.R.R. 808, 814, 75 D.P.R. 858, 864 (1954)); see Caron v. Farmington Nat’l Bank (In re

Caron), 82 F.3d 7, 10 (1st. Cir. 1996) (federal courts are required to interpret exemption laws

liberally in a debtor’s favor “to reflect their remedial purposes”).
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
        Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                              Filed 09/28/18 Page        Desc: Main
                                                                   12 of 17
                             Document Page 43 of 53
Civil No. 17-2345 (ADC)                                                        Page 12


       As summarized above, the exemption object of the appeal at hand is under the Puerto

Rico Home Protection Act. PR Laws Ann. tit. 31, § 1858-1858k. It was amended in 2012 “to clarify

that the intent of the Puerto Rico Legislature is to provide the broadest protection to the homes

or principal residences of the residents of Puerto Rico and their families in bankruptcy

proceedings.” In re Hernández, 487 B.R. 353, 356 (Bankr. D.P.R. 2013). A bankruptcy debtor who

wishes to properly claim the Puerto Rico Home Protection Act exemption must comply with the

requirements of said law as of the date of the filing of the bankruptcy petition. Id. at 365. A review

of the Puerto Rico Home Protection Act reveals a “less than artful construction” that requires a

careful analysis of that statute “as a harmonious whole, with its various parts being interpreted

within their broader statutory context in the manner that furthers statutory purposes.” Id. at 362,

367.

       Article 3 of the Puerto Rico Home Protection Act establishes the two essential

requirements for an individual’s entitlement to the Puerto Rico homestead right: (1) ownership

of the property over which the homestead right is being claimed; and (2) that it be occupied as

the principal residence by the individual claimant or his/her family. 31 P.R. Laws Ann. § 1858;

see In re Nazario, 533 B.R. at 4; In re Hernández, 487 B.R. at 357; Rivera García v. Registradora, 189

P.R. Dec. 628, 636-637 (2013). The legislative intent of bestowing importance and security to the

homestead right is reflected in Article 4, which provides that “[t]he homestead right shall not be

waived[,] and any agreement to the contrary shall be declared null.” 31 P.R. Laws Ann. § 1858a.

That article lists exceptions to the homestead protection, including “all cases in which the
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
        Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                              Filed 09/28/18 Page        Desc: Main
                                                                   13 of 17
                             Document Page 44 of 53
Civil No. 17-2345 (ADC)                                                        Page 13


protected property is [a] pledge for a mortgage.” Id. Article 5 establishes the extent of the legal

protection under the homestead right, while Articles 6, 7 and 8 provide that under certain

circumstances, homestead rights shall continue after death, abandonment or divorce, and in

cases of leasing or sale of the property. Id. at §§ 1858b-1858e.

         Article 9 provides two ways in which property owners can assert their homestead right

in certain cases: (i) by declaring it in the purchase deed upon acquisition of the property; or (ii)

if the property has already been recorded with the Property Registry of Puerto Rico in the name

of the homestead claimant, by “executing a declaration before a notary public stating that the

parcel is covered by homestead protection.” Id. at § 1858f. Neither of these instances are

applicable in this case, since appellant-debtor purchased the residential property in 2004,

whereas the Puerto Rico Home Protection Act object of this Opinion and Order was enacted in

2011 and amended in 2012. Id. at § 1858. Additionally, the residential property has not been

recorded with the Property Registry of Puerto Rico in appellant-debtor’s name, as summarized

above.

         Article 9 further establishes that “[i]nsofar as [a] property has been declared a homestead,

the Property Registrar shall be required to make a notation stating that the property was so

declared by its owner. Such declarations or notations shall only constitute prima facie evidence

of the homestead right of such property.” Id. at § 1858f. Accordingly, the recordation mandate

included in Article 9 is directed at the Property Registry of Puerto Rico regarding notarial acts

declaring homestead rights that titular registrants may present in order to secure legal rights
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
        Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                              Filed 09/28/18 Page        Desc: Main
                                                                   14 of 17
                             Document Page 45 of 53
Civil No. 17-2345 (ADC)                                                        Page 14


over real property before third parties. Id. at §§ 1858f, 1871-1872; see Marín v. Montijo, 109 P.R.

Dec. 268, 272 (1979); 9 P.R. Offic. Trans. 351, 355-356. As such, Article 9 does not entail a

recordation requirement directed at homestead claimants upon which the validity of a

homestead rights declaration depends. See id.

         Article 10 establishes a criminal penalty for the unlawful recording of a homestead right,

while Article 11 provides that “[t]he fact that a parcel has not been registered in the Property

Registry of Puerto Rico, or that the declaration of homestead has not been filed with or entered

in the Property Registry, shall in no way impair the owner’s homestead right thereon, provided

that such right has been timely claimed as provided in [Article 12].” 31 P.R. Laws Ann. §§ 1858g-

1858h.

         Article 12 indicates the procedural requirements for a judicial claim of homestead rights

 when the claimant is faced with a foreclosure, garnishment, or other pre-judgment remedy

 against the homestead property. Id. at § 1858i. Additionally, Article 12 states that “[n]o rural or

 urban parcel shall be sold by virtue of judgment or foreclosure if it has been claimed to be or

 held as homestead, whether or not it has been registered as such in the Property Registry, unless

 any of the exemptions in [Article 4] applies.” Id. Finally, Articles 13 and 14 provide that the

 filing of homestead declarations before the Property Registry of Puerto Rico is exempted from

 fees, and that the Office of Notarial Inspection shall inform the legal community of the

 homestead rights law. Id. at §§ 1858j-1858k.
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
        Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                              Filed 09/28/18 Page        Desc: Main
                                                                   15 of 17
                             Document Page 46 of 53
Civil No. 17-2345 (ADC)                                                        Page 15


          In light of the above, the Court holds that contrary to the Bankruptcy Court’s conclusion

in the instant case, the Puerto Rico Home Protection Act does not require that a homestead

claimant’s ownership title of a property be registered with the Property Registry of Puerto Rico

in order for the claimant to declare a homestead right over that property. On the contrary, the

essential requirements are the legal ownership of the property being claimed as a homestead,

and that the property claimed as a homestead be the claimant’s principal residence or that of

his/her family. Id. at § 1858; In re Nazario, 533 B.R. at 4. Importantly, under Puerto Rico law, the

existence or validity of legal ownership over real property does not depend on the owner’s title

being registered in the Property Registry of Puerto Rico. Specifically,

          [i]t is a well-known fact that, except for a mortgage title, art. 1774 of the Civil Code,
          or a title subject to the provisions of the Horizontal Property Act, 31 L.P.R.A. §
          1291, the recording with the Registrar of Property is merely declarative and it is
          not a source of rights. See Goenaga v. O'Neill de Milán, 85 P.R.R. 162, 196 (1962);
          Baldrich v. Registrar, 77 P.R.R. 700, 705 (1954). The recording with the Registry is
          not a way of acquiring an interest on property, but of securing legally those rights
          already existing through publication in the registry. Goenaga v. O'Neill de Milán,
          supra; see Jiménez v. Alvarez, 69 P.R.R. 299, 308 (1948). Save for the two exceptions
          already mentioned,[ 6] in our jurisdiction property rights are constituted, conveyed,
          modified and extinguished pursuant to the provisions of the Civil Code and other
          applicable substantive laws.

Marín, 109 P.R. Dec. at 272; 9 P.R. Offic. Trans. at 355-356. For that reason and in light of the

chronic recordation backlog at the Property Registry of Puerto Rico, “Article 11 of the [ ] Home

Protection Act precisely addresses situations where the homestead right is claimed on a

residence that is not registered at the Property Registry or where the express declaration of


6   The exceptions are titles subject to the Horizontal Property Act and mortgages. 31 P.R. Laws Ann. §§ 1291, 5042.
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
        Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                              Filed 09/28/18 Page        Desc: Main
                                                                   16 of 17
                             Document Page 47 of 53
Civil No. 17-2345 (ADC)                                                        Page 16


homestead has not been annotated or entered at the Property Registry.” In re Hernández, 487 B.R.

at 366; 31 P.R. Laws Ann. § 1858i.

        In sum, appellant-debtor’s right to the homestead claim is predicated on her legal

ownership of the residential property and it being her principal residence or that of her family.

31 P.R. Laws Ann. § 1858; see In re Nazario, 533 B.R. at 4; Rivera García, 189 P.R. Dec. at 636-637.

Her ownership of that residential property is established by a purchase deed pursuant to the

Puerto Rico Civil Code. 31 P.R. Laws Ann. § 3453; see Marín, 109 P.R. Dec. at 272, 9 P.R. Offic.

Trans at 355-356. Since the purchase deed was not recorded with the Property Registry of Puerto

Rico, appellant-debtor is not the titular registrant of the residential property, but she is its legal

owner nonetheless. 31 P.R. Laws Ann. §§ 3453, 1871-1872; see In re Hernández, 487 B.R. at 366;

Marín, 109 P.R. Dec. at 272; 9 P.R. Offic. Trans. at 355-356. Furthermore, prior to the filing for

bankruptcy in the ongoing case, appellant-debtor asserted her claim of Puerto Rico homestead

rights over her residential property by means of a notarial act and a sworn statement before a

Notary Public addressing the pertinent factors under the Puerto Rico Home Protection Act. ECF

No. 4-1 at 40-47. 7




7 The Court could not and did not consider the content of the notarial act, inasmuch as appellant-debtor did not
provide a certified English translation of the same, as required under Local Civ. R. No. 5(g); see Colón-Fontánez v.
Municipality of San Juan, 660 F.3d 17, 27 (1st Cir. 2011). Nonetheless, as summarized above, it is uncontested that
appellant-debtor executed a notarial act and a sworn statement asserting the homestead rights prior to the filing of
the ongoing bankruptcy case. Furthermore, the notarized sworn statement is in both English and Spanish, and the
Court considered its content. ECF No. 4-1 at 44-48.
Case:19-06953-ESL13    Doc#:54 Filed:06/10/20
        Case 3:17-cv-02345-ADC   Document 12 Entered:06/10/20 11:45:06
                                              Filed 09/28/18 Page        Desc: Main
                                                                   17 of 17
                             Document Page 48 of 53
Civil No. 17-2345 (ADC)                                                        Page 17


      IV.    Conclusion

      The Bankruptcy Court did not abuse its discretion in entertaining appellee-creditor’s

objections to appellant-debtor’s claim for exemption. ECF Nos. 1-2, 4-1 at 29-49. However, the

Bankruptcy Court’s denial of appellant-debtor’s motion to reconsider is based on an erroneous

interpretation of the legal precepts applicable to Puerto Rico homestead rights, as discussed

above. The fact that appellant-debtor’s title as legal owner of the residential property is not

recorded with the Property Registry of Puerto Rico does not preclude her from claiming the

Puerto Rico homestead exemption. The Bankruptcy Court erred in concluding otherwise. Thus,

the Court hereby REVERSES the Bankruptcy Court’s ruling at ECF No. 1-2. Moreover, the case

is REMANDED to the Bankruptcy Court for proceedings consistent with this ruling.

      SO ORDERED.

      At San Juan, Puerto Rico, on this 27th day of September, 2018.

                                                 S/AIDA M. DELGADO-COLÓN
                                                 United States District Judge
            Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06
Moreno and Soltero Law Mail - Loss Mitigation Notice Letter | 19-06953 Wanda I. Santiago Salicrup | Loan#: 0701062028           Desc: Main
                                                                                                                                       6/10/20, 7)03 AM
                                      Document Page 49 of 53


                                                                                     Rosana Moreno <rmoreno@morenosolterolaw.com>



 Loss Mitigation Notice Letter | 19-06953 Wanda I. Santiago Salicrup | Loan#:
 0701062028
 "Juan C. Fortuño Fas" <jcfortuno@fortuno-law.com>                                                                      Mon, Dec 16, 2019 at 6:35 PM
 To: Rosana Moreno <rmoreno@morenosolterolaw.com>
 Cc: Benjamin Rivera <brivera@fortuno-law.com>

    Hola Rosana. Quedamos pendientes de recibir el estudio de título, lo estudiamos sin falta y te damos nuestro insumo.
    Saludos,
    Juan Carlos


             On Dec 16, 2019, at 6:06 PM, Rosana Moreno <rmoreno@morenosolterolaw.com> wrote:



             Hola Benjamin y Juan Carlos, buenas noches:

             En este caso nos percatamos que NO hay hipoteca debidamente inscrita, ni presentada.

             La deuda sería NO asegurada.

             Mañana a primera hora Tere de nuestra oficina les estará enviando el estudio de título.

             Por favor déjenos saber a la mayor brevedad posible.

             Gracias mil!

             Rosana




             On Tue, Dec 10, 2019 at 4:26 PM Benjamin Rivera <brivera@fortuno-law.com> wrote:

                Estimada Licenciada Moreno:

                Usted representa al deudor de referencia en un caso de quiebra. Su cliente tiene un préstamo con
                garantía hipotecaria con Banco Popular de Puerto Rico, a quien nuestro bufete representa.

                Por instrucciones de nuestro cliente, anejo un documento relacionado a alternativas de mitigación de
                pérdidas para su consideración.

                Además, le informamos que de su cliente tener débito directo para el pago de la hipoteca, la misma
                se cancela al momento de la notificación de la radicación de la quiebra. El cliente debe comunicarse
                con el banco para efectuar sus pagos directos.

                Incluimos en la referencia de este mensaje ("Subject") el número de préstamo correcto para que el
                mismo sea utilizado al radicar o enmendar el plan.


https://mail.google.com/mail/u/0?ik=e9ab2e3e2e&view=pt&search=a…=msg-f%3A1653117511752377604&simpl=msg-f%3A1653117511752377604                Page 1 of 2
            Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06
Moreno and Soltero Law Mail - Loss Mitigation Notice Letter | 19-06953 Wanda I. Santiago Salicrup | Loan#: 0701062028   Desc: Main
                                                                                                                               6/10/20, 7)03 AM
                                      Document Page 50 of 53
                Atentamente,

                Benjamin Rivera

                <image001.jpg>



                CONFIDENTIALITY NOTE: This electronic transmission, including any attachments, contains
                information belonging to Fortuño & Fortuño Fas P.S.C., or Fortuño & Rivera Font, L.L.C. All
                information in this electronic transmission is confidential, legally privileged and/or a trade secret. The
                same is intended solely for the attention and use of the named addressee(s). If you are not the
                intended recipient, please immediately advise the sender by e-mail or telephone that this message
                has been inadvertently transmitted to you and delete this e-mail from your system, and destroy it
                immediately after said notification. If you have received this transmission by error, you are hereby
                notified that any disclosure, copying, distribution or the taking of any action in reliance on the contents
                of such communication is strictly prohibited. You are hereby warned that electronic messages may be
                altered and that we will not be liable for any damages resulting from any modification, alteration or
                falsification of an electronic communication that is originated by us.




             [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=e9ab2e3e2e&view=pt&search=a…=msg-f%3A1653117511752377604&simpl=msg-f%3A1653117511752377604        Page 2 of 2
            Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06
Moreno and Soltero Law Mail - Loss Mitigation Notice Letter | 19-06953 Wanda I. Santiago Salicrup | Loan#: 0701062028   Desc: Main
                                                                                                                               6/10/20, 7)04 AM
                                      Document Page 51 of 53


                                                                                     Rosana Moreno <rmoreno@morenosolterolaw.com>



 Loss Mitigation Notice Letter | 19-06953 Wanda I. Santiago Salicrup | Loan#:
 0701062028
 Tere Bou <tbou@morenosolterolaw.com>                                                 Tue, Dec 17, 2019 at 3:52 PM
 To: Rosana Moreno <rmoreno@morenosolterolaw.com>, Benjamin Rivera <brivera@fortuno-law.com>,
 jcfortuno@fortuno-law.com, Jennifer Vazquez <jvazquez@morenosolterolaw.com>, Widalys Quiñones
 <wquinones@morenosolterolaw.com>, Alejandra Soltero <asoltero@morenosolterolaw.com>

    Buenas tardes Benjamín,

    Te adelanto documento del registro.

    Solicitamos una certificación registral. Tan pronto la recibamos, te la hago llegar.

    Saludos




    Teresita Bou López
    PO Box 679
    Trujillo Alto, PR 00977
    787-750-8160
    787-750-8243
    tbou@morenosolterolaw.com



    [Quoted text hidden]


          doc. de registro.pdf
          143K




https://mail.google.com/mail/u/0?ik=e9ab2e3e2e&view=pt&search=…=msg-f%3A1653197744916724474&simpl=msg-f%3A1653197744916724474         Page 1 of 1
             Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06            Desc: Main
Label Matrix for local noticing      BANCO POPULAR PR
                                         Document     Page 52 of 53      CUSTO-COOP
0104-3                                     FORTUNO & FORTUNO FAS CSP          URB REPARTO METROPOLITANO
Case 19-06953-ESL13                        PO BOX 9300                        1100 CALLE 54 SE
District of Puerto Rico                    SAN JUAN, PR 00908-0300            SAN JUAN, PR 00921-2731
Old San Juan
Wed Jun 10 06:19:08 AST 2020
US Bankruptcy Court District of P.R.       ASOC. RES. SAN GERARDO, INC.       ASOCIACION EMPLEADOS DE AEELA
Jose V Toledo Fed Bldg & US Courthouse     PO BOX 1043                        PO Box 364508
300 Recinto Sur Street, Room 109           SABANA SECA PR 00952-1043          San Juan, PR 00936-4508
San Juan, PR 00901-1964


AUTORIDAD DE ACUEDUCTOS Y ALCANTARILLADO   AUTORIDAD ENERGIA ELECTRICA        BANCO POPULAR
PO BOX 70101                               PO BOX 363928                      PO BOX 2708
SAN JUAN, PR 00936-8101                    SAN JUAN, PR 00936-3928            SAN JUAN, PR 00936



BANCO POPULAR DE PUERTO RICO               COOP A/C CUSTOM COOP               CRIM
PO Box 362708                              URB REPARTO METROPOLITANO          PO BOX 195387
San Juan PR 00936-2708                     1100 CALLE 54 SE                   SAN JUAN, PR 00919-5387
                                           SAN JUAN, PR 00921-2731


Citibank, N.A.                             DEPARTAMENTO DE HACIENDA           DEPARTMENT OF TREASURY
5800 S Corporate Pl                        PO BOX 9024140                     BANKRUPTCY SECTION 424 B
Sioux Falls, SD 57108-5027                 SAN JUAN, PR 00902-4140            PO BOX 9024140
                                                                              SAN JUAN, PR 00902-4140


ERS HOUSING ADMINISTRATION SERVICE         HOME DEPOT                         HOME DEPOT/CBNA
PO Box 1043                                PO BOX 6497                        5800 SOUTH CORPORATE PLACE
Sabana Seca, PR 00952-1043                 SIOUX FALLS, SD 57117-6497         Sioux Falls, SD 57108-5027



(p)JEFFERSON CAPITAL SYSTEMS LLC           PREPA - BANKRUPTCY OFFICE          SBA COMMERCIAL LOAN SERVICING CENTER
PO BOX 7999                                PO BOX 364267                      2120 RIVERFRONT DR SUITE 100
SAINT CLOUD MN 56302-7999                  SAN JUAN PR 00936-4267             LITTLE ROCK, AR 72202-1794



SEARS CARD                                 SMALL BUSINESS ADMINISTRATION      SYNC/SAMS CLUB
PO BOX 6283                                THIRD STREET 409                   PO BOX 965005
SIOUX FALLS, SD 57117-6283                 WASHINGTON, DC 20416-0001          ORLANDO, FL 32896-5005



SYNCB/JCPENNEY MCC                         SYNCB/JCPENNEY MCC                 Synchrony Bank
PO BOX 956007                              PO BOX 965001                      c/o of PRA Receivables Management, LLC
ORLANDO, FL 32896-0001                     ORLANDO, FL 32896-5001             PO Box 41021
                                                                              Norfolk, VA 23541-1021


U.S. SMALL BUSINESS ADMINISTRATION         US SMALL BUSINESS ADMINISTRATION   ALEJANDRA SOLTERO CALDERON
EL PASO LOAN SERVICING CENTER              PO BOX 740192                      PO BOX 364367
10737 GATEWAY WEST SUITE 320               ATLANTA, GA 30374-0192             SAN JUAN, PR 00936-4367
EL PASO, TX 79935-4910
             Case:19-06953-ESL13 Doc#:54 Filed:06/10/20 Entered:06/10/20 11:45:06 Desc: Main
ALEJANDRO OLIVERAS RIVERA            MONSITA LECAROZ ARRIBAS
                                         Document          Page 53 of 53 ROSANA MORENO RODRIGUEZ
ALEJANDRO OLIVERAS CHAPTER 13 TRUS                   OFFICE OF THE US TRUSTEE (UST)                       MORENO & SOLTERO LAW OFFICE, LLC
PO BOX 9024062                                       OCHOA BUILDING                                       P.O. BOX 679
SAN JUAN, PR 00902-4062                              500 TANCA STREET SUITE 301                           TRUJILLO ALTO, PR 00977-0679
                                                     SAN JUAN, PR 00901

WANDA I SANTIAGO SALICRUP
URB SAN GERARDO
CALLE NEVADA 310
SAN JUAN, PR 00926-3307




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems LLC                        End of Label Matrix
Po Box 7999                                          Mailable recipients    33
Saint Cloud Mn 56302-9617                            Bypassed recipients     0
                                                     Total                  33
